UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4831



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


YUSEF JAMAL GORDON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (CR-02-780)


Submitted:   October 20, 2005             Decided:   October 26, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. Jonathan S. Gasser, Acting United States
Attorney, Stacey D. Haynes, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Yusef Jamal Gordon entered a conditional plea of guilty

to being a felon in possession of a firearm in violation of 18

U.S.C.A. §§ 922(g)(1), 924(e) (West 2000 & Supp. 2005).                  He now

appeals the district court’s denial of his motion to suppress and

from his 180-month sentence.            Gordon’s attorney filed a brief

pursuant    to   Anders    v.    California,   386   U.S.   738,   744   (1967),

addressing these issues, but stating that there were no meritorious

issues for appeal.        Gordon declined to file a pro se supplemental

brief.     At our direction, the parties filed supplemental briefs

addressing the impact of United States v. Booker, 125 S. Ct. 738

(2005) on this appeal.          Because our review of the record discloses

no reversible error, we affirm Gordon’s conviction and sentence.

            The district court properly denied Gordon’s motion to

suppress the evidence of the gun, which was discovered in a jacket

that Gordon discarded as he ran from the officers.             Because he had

abandoned the jacket, Gordon lacked standing to challenge the

search of the jacket.       See Abel v. United States, 362 U.S. 217, 241

(1960); United States v. Flowers, 912 F.2d 707, 711 (4th Cir.

1990).   Thus, the evidence was admissible.

            Based on Gordon’s prior convictions, the district court

properly found that he qualified as an armed career criminal.                See

18 U.S.C. § 922(e)(1).          Accordingly, Gordon’s guideline sentencing

range was properly determined to be 168 months to 210 months.               The


                                      - 2 -
district court imposed the statutory minimum sentence of 180

months.    18 U.S.C. § 924(e).      In addition, because the record

provides no nonspeculative basis suggesting that the district court

would have imposed a lesser term of supervised release under an

advisory   guidelines   scheme,   the   mandatory   application    of   the

sentencing guidelines did not affect Gordon’s substantial rights.

See United States v. White, 405 F.3d 208, 216-24 (4th Cir. 2005).

           As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.           We therefore

affirm Gordon’s conviction and sentence.      This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.             If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.       Counsel’s motion

must state that a copy thereof was served on the client.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -